Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 18, 2000, convicting defendant, after a jury trial, of sexual abuse in the first degree and endangering the welfare of a child, and sentencing defendant to an aggregate term of five years probation, unanimously affirmed.
*183The verdict was not against the weight of the evidence. Issues of credibility, including the resolution of conflicts in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that defendant was acquitted of certain counts does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Mazzarelli, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.